Title: Enclosure: Calculation of Payment Schedule for Federal District Loan, 8 March 1792
From: Jefferson, Thomas
To: 


          EnclosureCalculation of Payment Schedule for Federal District Loan
          
          
            
            
            
            
            
            
            
              Dates of instalments
              Amount of each instalment
              Aggregate sum the interest of which is to be deducted from each payment
              Aggregate of the interest to be deducted, from each instalment
              Sum actually received by the borrowers
              Sums of interest to be paid by sales or otherwise
              
            
            
              
              
                 Dollars
              
              
              
              
              
              
            
            
              1792.
              May 15
               50,000
              
              
              50,000
              
              
              
            
            
              
              Nov. 15
               50,000
               50,000
               1,500
              48,500
              
              
              
            
            
              1793.
              May 15
              100,000
              100,000
               3 000
              97,000
              
              
              
            
            
              
              Nov. 15
              100,000
              200,000
               6 000
              94,000
              
              
              
            
            
              1794.
              May 15
              100,000
              300,000
               9 000
              91,000
              
              
              
            
            
              
              Nov. 15
              100,000
              400,000
              12 000
              88,000
              
              
              
            
            
              1795.
              May 15
              
              
              
              
              
               15,000
              
            
            
              
              Nov. 15
              
              
              
              
              
               15,000
              
            
            
              1796.
              May 15
              
              
              
              
              
               15,000
              
            
            
              
              Nov. 15
              
              
              
              
              
               15,000
              
            
            
              1797.
              May 15
              
              
              
              
              
               15,000
              
            
            
              
              Nov. 15
              
              
              
              
              
               15,000
              
            
            
              1798.
              May 15
              
              
              
              
              
               15,000
              
            
            
              
              Nov. 15
              
              
              
              
              
               15,000
              
            
            
              1799.
              May 15
              
              
              
              
              
               15,000
              
            
            
              
              Nov. 15
              
              
              
              
              
               15,000
              
            
            
              1800.
              May 15
              
              
              
              
              
               15,000
              
            
            
              
              
              500,000
              
              
              468,500
              +
              165,000 =
               665,000
            
          
          It appears from the above that the Commissioners will receive 468500 dollars, and have to pay after 4 considerable intervals 665,000. dollars. now 468,000: 665,000 :: 100: 142. that is, for every 100.D. they receive, they will have to pay in the long run 142.D. but we may certainly hope that the effect of the 468,000 dollars, if judiciously employed, will be to raise the value of the lots more than 42 percent.
          Suppose the interest, after 1794. is kept down by the sale of lots to raise it.
          
            
              
              
              
              D.
              
            
            
                100 lots a year
              at 300.D.
              each will pay the annual interest of
              30,000
              say   550.lots.
            
            
              1666. do.—
              at 300.D.
              will pay the principal—
              500,000
                    1666
            
            
              The whole loan then will absorb from beginning to end (℔ 300.D.)
                    2216 lots.
            
          
        